43 Mich. App. 235 (1972)
203 N.W.2d 912
WAYNE COUNTY DEPARTMENT OF HEALTH
v.
CHRYSLER CORPORATION.
NOSAL
v.
CHRYSLER CORPORATION.
Docket No. 12919.
Michigan Court of Appeals.
Decided September 28, 1972.
*236 Wenger & Vande Vrede, for intervening plaintiff Nosal.
Walter B. Maher, for defendant.
Before: V.J. BRENNAN, P.J., and QUINN and O'HARA,[*] JJ.
Leave to appeal applied for.
PER CURIAM.
This suit was brought by plaintiff Wayne County Department of Health seeking to enjoin further air pollution emanating from defendant Chrysler Corporation's Huber Foundry. The suit was brought pursuant to the "Thomas J. Anderson, Gordon Rockwell Environmental Protection Act of 1970". (MCLA 691.1201 et seq.; MSA 14.528[201] et seq.).
Several hundred individuals who reside in the immediate vicinity of the foundry sought, and were granted, the status of intervening plaintiffs. Prior to the entry of a consent judgment, the court below reversed its previous order allowing this intervention. Intervening plaintiffs remained in the action as amicus curiae.
On appeal intervening plaintiffs argue that their intervention in the lawsuit was by right pursuant to GCR 1963, 209.1(3). However, in the words of that rule, they have not established that "the representation of the applicant's interest by existing parties is or may be inadequate". Their intervention was therefore permissive, and we further find no abuse of discretion in the trial court's reversal of its prior order.
Affirmed.
NOTES
[*]  Former Supreme Court Justice, sitting on the Court of Appeals by assignment pursuant to Const 1963, art 6, § 23 as amended in 1968.